993 F.2d 913
144 L.R.R.M. (BNA) 2743, 301 U.S.App.D.C. 251
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.S.J.P.R., INC. d/b/a Sands Hotel & Casino, San Juan, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent
No. 92-1057.
United States Court of Appeals, District of Columbia Circuit.
May 3, 1993.

Before SENTELLE, HENDERSON and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
The petition for review and the cross-application for enforcement were considered on the record from the National Labor Relations Board, the briefs filed by the parties and oral arguments by counsel.   After full review of the case, the court is satisfied that appropriate disposition of this matter does not warrant an opinion.   See D.C.Cir.Rule 14(c).


2
We presume theimpartiality of an administrative law judge.   See generally Schweiker v. McClure, 456 U.S. 188, 195-96 (1982).   The record does not cause us to question this presumption.   The NLRB did not err in ordering the ALJ to hear the case.   There is substantial evidence to support each of the Section 8(a) violations the Board found.   See 29 U.S.C. § 158(a).   Petitioner raised but did not brief the issue of the propriety of the Board's remedy of permanent reinstatement.   We therefore do not pass on this issue.   See Carducci v. Regan, 714 F.2d 171, 177 (D.C.Cir.1983);  Rule 28(a), Fed.R.App.P.   It is, accordingly


3
ORDERED and ADJUDGED that the petition for review be denied and that the cross-application for enforcement be granted.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15(b)(2).